Citation Nr: 0805208	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-23 338	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office and 
Insurance Center
 in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $59,692.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 decision of the St. Paul, Minnesota VA 
Regional Office (RO) Committee on Waivers and Compromises 
that denied waiver of recovery of an overpayment of VA 
pension benefits in the amount of $59,692.

In September 2007, the Board remanded this case to the RO to 
afford the veteran a requested hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  In December 2007, 
the veteran requested a Board videoconference instead of a 
Travel Board hearing.  By letter of January 2008, the RO 
notified the veteran of a Board videoconference hearing that 
had been scheduled for him for a date in February.  In 
February 2008, before the Board hearing was held, the veteran 
withdrew the claim on appeal. 


FINDING OF FACT

In February 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the veteran 
that he wanted to withdrawal the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  

In a written statement which was received by the Board in 
February 2008, the veteran stated that he wanted to withdraw 
his appeal in the claim for waiver of recovery of an 
overpayment of VA pension benefits in the amount of $59,692.  
Thus, the Board finds that there remain no allegations of 
errors of fact or law for appellate consideration in this 
case.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and it is dismissed without prejudice.


ORDER

The appeal with respect to the claim for waiver of recovery 
of an overpayment of VA pension benefits in the amount of 
$59,692 is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


